DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2021.
Specifically, Applicant elected Species I which is characterized by a first pressure being provided solely by a weight of a material placed on the top surface of the display device. Claims 21 and 22 each require “the first temperature is below a melting point of the plurality of fusible interconnections,” which is only disclosed in correspondence with Species II, characterized by pressures higher than the first pressure being provided solely by the weight of a material placed on the top surface of the display device (i.e. the weight and a downward force, see [0085] of Applicant’s originally filed disclosure; see Restriction mailed 5/10/2021 and Applicant summary of interview with Examiner dated 7/12/2021). Accordingly, the claims are drawn to a nonelected Species and are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 12-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “to absorb variations in a planarity of the top surface of the display device,” is unclear as to how it is related to “the top surface of the display device is non-planar,” previously recited in the claim. Specifically, it is unclear if the “variations in planarity,” is the same feature as “the top surface of the display device [being] non-planar.” It is further unclear as to what is required by “absor[ption]” thereof by the fusible interconnections. 
Regarding claims 2 and 13, the limitation “wherein the first pressure is produced using the weight of the material and without applying external force to the material,” is unclear as to what is required by the claim. Specifically, it is unclear how other external forces, e.g. the external force associated with atmospheric pressure or the external cohesive forces associated with surface tension (see [0083] of applicant’s application), would not also be present. 
Regarding claim 12, the limitation “to absorb further variations in a planarity of the top surface of the display device,” is unclear as to how it is related to “the top surface of the display device is non-planar,” recited in claim 1. Specifically, it is unclear if the “further variations in planarity,” is the same feature as “the top surface of the display device [being] non-planar.” It is further unclear as to what is required by “absor[ption]” thereof by the fusible interconnections. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (WO 2017/037475; herein “Hughes”).
Regarding claim 1, Hughes (first interpretation) discloses in Fig. 23 and related text a method comprising: 
placing a material (e.g. “bonding head” 2330) on a top surface of a display device such that a bottom surface of the material faces the top surface of the display device; and 
applying a first pressure to the top surface of a display device (see pg. 3 line 17-18 at least) at a first temperature (“Temperature & Pressure,” see Fig. 23), wherein: 
the display device includes a backplane (backplane including 2312), a plurality of dies (2302, see pg. 40 line 20), and a plurality of fusible interconnections (“bump” of 2302, see pg. 40 line 21) between the backplane and the plurality of dies, 
the top surface of the display device includes surfaces of the plurality of dies that face away from the backplane, 
at a time that the first pressure is applied, the plurality of dies has been mounted on the backplane through the plurality of fusible interconnections such that the top surface of the display device is non-planar (see top portion of Fig. 23; note that the top surface includes top surfaces of 2302 and top surfaces of 2326 around 2302 which is non-planar), 
the first pressure is produced using at least a weight of the material (weight of 2330 and applied pressure), 
the first pressure is applied in a direction that is perpendicular to a plane of the backplane on which the plurality of dies are arranged (see Fig. 23);
the first pressure and the first temperature cause the plurality of fusible interconnections to absorb variations in a planarity of the top surface of the display device (to at least some degree, the combination of solder reflow and pressure, see pg. 40 lines 21-24, would result in the dies moving closer to the backplane and therefore the overall top surface is closer to planar).
Also note that it is the position of the Office that since the method of the art teaches the claimed steps of applying the first temperature and pressure, the result of the method of the art would be the same as the claimed method, i.e. the plurality of fusible interconnections absorbing variations in a planarity of the top surface of the display device.
Regarding claim 3, Hughes further discloses wherein the first temperature corresponds to a melting point of the plurality of fusible interconnections (see pg. 40 line 21).
Regarding claim 14, Hughes further discloses applying a protective film to the top surface of the display device before applying the first pressure to the top surface of the display device (e.g. intermediate layer, see pg. 41 line 26, applied before bonding).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 12-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (WO 2017/037475; herein “Hughes”) in view of Gaynes et al. (US 8,008,122; herein “Gaynes”).
Regarding claims 1 and 2, Hughes (second interpretation) discloses in Fig. 23 and related text a method comprising: 
placing a material (e.g. “bonding head” 2330 and/or intermediate layer, see pg. 41 line 26; note that the intermediate layer may be left on the dies, see pg. 44, para. 2 – pg. 45, para. 3) on a top surface of a display device (see pg. 3 line 17-18 at least) such that a bottom surface of the material faces the top surface of the display device; and 
applying a first pressure (e.g. weight of bonding head, before temperature and additional pressure applied) to the top surface of a display device, wherein: 
the display device includes a backplane (backplane including 2312), a plurality of dies (2302, see pg. 40 line 20), and a plurality of fusible interconnections (“bump” of 2302, see pg. 40 line 21) between the backplane and the plurality of dies, 
the top surface of the display device includes surfaces of the plurality of dies that face away from the backplane, 
at a time that the first pressure is applied, the plurality of dies has been mounted on the backplane through the plurality of fusible interconnections such that the top surface of the display device is non-planar (see top portion of Fig. 23; note that the top surface includes top surfaces of 2302 and top surfaces of 2326 around 2302 which is non-planar), 
the first pressure is produced using at least a weight of the material, 
the first pressure is applied in a direction that is perpendicular to a plane of the backplane on which the plurality of dies are arranged (weight/gravitational force is vertical direction as shown in Fig. 23).
Hughes does not explicitly disclose 
applying the first pressure to the top surface of a display device at a first temperature;
the first pressure and the first temperature cause the plurality of fusible interconnections to absorb variations in a planarity of the top surface of the display device.
wherein the first pressure is produced using the weight of the material and without applying external force to the material.
In the same field of endeavor, Gaynes teaches in Figs. 2G, 4B and related text a method comprising
applying the first pressure to the top surface of a display device at a first temperature;
wherein the first pressure is produced using the weight of the material and without applying external force to the material (e.g. at the very beginning of 431 where no additional pressure is applied, e.g. only atmospheric pressure, and temperature is “bonding temperature,” see col. 11 lines 4-15, see also col. 5 line 66-col. 6 line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hughes by having a no additional pressure applied, e.g. only atmospheric pressure, at the first temperature, as shown by Gaynes, in order to form a strong bond of a device to a substrate (see Gaynes, col. 1 lines 5-39, col. 2 lines 24-49).
The limitation “wherein the first pressure is produced using the weight of the material and without applying external force to the material,” is taught in a first interpretation by the combination of the “material” being the intermediate layer, left on the dies, as shown by Hughes, and the dies being processed in the chamber of Gaynes having the first temperature and no additional pressure (i.e. only atmospheric pressure). The combination shows the intermediate layer being present at the beginning of 413 of Gaynes, and therefore the weight of the intermediate material is applied with no additional pressure, e.g. at atmospheric pressure. In a second interpretation, the “material” is the bonding head, as shown by Hughes, and the first temperature and no additional pressure of Gaynes being applied with the bonding head present (shown by the embodiment where the entire process is performed in chamber 380, see col. 10 lines 10-13, and thus one would understand 60 to remain in place throughout). The combination shows the bond head being present at the beginning of 413 of Gaynes, and therefore the weight of the bond head is applied with no additional pressure, e.g. at atmospheric pressure. The limitation “the first pressure and the first temperature cause the plurality of fusible interconnections to absorb variations in a planarity of the top surface of the display device,” is therefore also taught by the combination (to at least some degree, the solder reflow temperature in the presence of the weight of the material would result in the dies moving closer to the backplane and therefore the overall top surface is closer to planar).
Also note that it is the position of the Office that since the method of the combined art teaches the claimed steps of applying the first temperature and pressure, the result of the method of the art would be the same as the claimed method, i.e. the plurality of fusible interconnections absorbing variations in a planarity of the top surface of the display device.
Regarding claim 3, the combined method shows wherein the first temperature (at the beginning of 413) corresponds to a melting point of the plurality of fusible interconnections (Gaynes: “bonding temperature,” see col. 11 lines 4-15, see also col. 5 line 66-col. 6 line 12). 
Regarding claim 12, the combined method shows 
applying a second pressure to the top surface of the display device at a second temperature (Gaynes: e.g. at portion of Fig. 4B between tcd and tc), wherein: 
the second pressure and the second temperature are different from the first pressure and the first temperature, respectively,
the second pressure is applied after the first pressure is applied, 
the second pressure is applied in the direction that is perpendicular to the plane of the backplane on which the plurality of dies are arranged (e.g. pressure applied by pressure chamber in all directions, including a direction perpendicular to a place of the backplane), and 
the second pressure and the second temperature cause the plurality of fusible interconnections to absorb further variations in the planarity of the top surface of the display device.
The limitation “the second pressure and the second temperature cause the plurality of fusible interconnections to absorb further variations in the planarity of the top surface of the display device,” is therefore taught by the combination (to at least some degree, the softening of the underfill and the solder in the presence of the weight of the material would result in the dies moving closer to the backplane and therefore the overall top surface is closer to planar).
Also note that it is the position of the Office that since the method of the combined art teaches the claimed steps of applying the second temperature and pressure, the result of the method of the art would be the same as the claimed method, i.e. the plurality of fusible interconnections absorbing further variations in a planarity of the top surface of the display device.
Regarding claim 13, the combined method shows the first pressure is produced using the weight of the material and without applying external force to the material (in the same manner set forth in the rejection of claim 2 above), and the second pressure is produced using the weight of the material in combination with an external force that is applied to the material (including the material and additional pressure in the chamber of Gaynes).
Regarding claim 14, the combined device shows further comprising applying a protective film to the top surface of the display device before placing the material on the top surface of the display device (Hughes: in the instance where the bond head is the material and the intermediate layer is the protective film).
Regarding claim 17, the combined device shows wherein a fusible material of the plurality of the fusible interconnections (Gaynes: 240/300) comprises solder (see col. 4 line 28 and 43).
Regarding claim 20, the combined device shows wherein the first temperature corresponds to a melting point of the plurality of fusible interconnections (Gaynes: e.g. at the very beginning of 431, “bonding temperature,” see col. 11 lines 4-15, see also col. 5 line 66-col. 6 line 12), and wherein the second temperature corresponds to a room temperature (in time period from tcd to tc, see Fig. 4b).
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes and Gaynes, as applied to claim 1 above, and further in view of Park et al. (US 2012/0077314; herein “Park”).
Regarding claims 14 and 15, Hughes does not disclose 
further comprising applying a protective film to the top surface of the display device before applying the first pressure to the top surface of the display device;
wherein the protective film comprises an electronic grade Si film adhesive or a thermoplastic material.
In the same field of endeavor, Park teaches in Fig. 11 and related text a method comprising 
applying a protective film (80, see [0081]) to the top surface of the device;
wherein the protective film comprises an electronic grade Si film adhesive or a thermoplastic material (see [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hughes by having a protective film on the top surface of the device, as shown by Park, in order to protect the device during subsequent bonding and packaging steps (see pg. 41 lines 30-32 at least). Note that the limitation “applying a protective film to the top surface of the display device before applying the first pressure to the top surface of the display device,” is taught by the combination of the device having a protective layer before being bonded to a backplane, as shown by Park, and the being display device which is bonded to a backplane, as shown by Gaynes and Hughes. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes and Gaynes, as applied to claim 1 above, and further in view of Hu (US 2018/0019234; herein “Hu”).
Regarding claim 16, Hughes does not explicitly disclose wherein the display device further includes at least one spacer that is arranged adjacent to the plurality of dies. 
In the same field of endeavor, Hu teaches in Fig. 7A-B and related text a method comprising wherein the display device further includes at least one spacer (e.g. 704a/b, see [0058]) that is arranged adjacent to the plurality of dies (709a and 709b, see [0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hughes by having a spacer adjacent to the dies, as shown by Hu, in order to maintain a minimum distance between the die and the material and to improve consistency of the thickness of the device (see Hu [0068]).

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but are moot in view of the new grounds of rejection presented above. Specifically, it is noted that new interpretations of the art have been made such that elements read on the “material.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/4/2022